DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to applicant's amendment and remarks received on 1/4/2021. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 20 recites “a sum including a weighted value”; however it is unclear what other values are included in the “sum”. Therefore these claims are deemed indefinite. 
Claims 2-19 are rejected the same because they depend upon claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nix et al. (US 20180365740 A1) in view of Blau (US 20190225232 A1).

Regarding claim 1, Nix discloses a system for modifying driving behavior of an autonomous vehicle based on passenger satisfaction of a passenger (fig. 1; [0018] One metric by which the quality of motion control performed by an autonomous vehicle can be measured is the subjective response (e.g., level of satisfaction or comfort) of passengers of the autonomous vehicle when the autonomous vehicle performs certain driving events.), the system comprising: 
a first sensor structured to detect a first property of the passenger (fig. 1; [0034]  passenger feedback can be obtained through analysis of imagery captured by a camera. For example, computer vision techniques can be applied to imagery to assess or identify gestures, speech, eye movement, and/or facial expressions indicative of passenger comfort and/or satisfaction. [0089] As yet another example, passenger feedback can be obtained through analysis of imagery captured by a camera. For example, computer vision techniques can be applied to imagery to assess or identify gestures, speech, eye movement, and/or facial expressions indicative of passenger comfort and/or satisfaction (e.g., thumbs up versus thumbs down).); 
fig. 1 processor(s) 112; [0005] the present disclosure is directed to a computing system that includes one or more processors and one or more non-transitory computer-readable media that collectively store instructions that, when executed by the one or more processors, cause the computing system to perform operations. The operations include detecting an occurrence of a driving event performed by an autonomous vehicle. The operations include, in response to detecting the occurrence of the driving event, providing an interactive user interface that enables a passenger of the autonomous vehicle to enter passenger feedback regarding the occurrence of the driving event performed by the autonomous vehicle. [0121] Referring still to FIG. 5, the passenger can select one of the plurality of user-selectable icons 504a-e to provide passenger feedback indicative of the corresponding level of satisfaction. As one example, the user-selectable icons 504a-e can correspond to very unsatisfied, unsatisfied, neutral, satisfied, and very satisfied. However, many other divisions or levels of satisfaction can be used instead of these example levels.); 
an automated driving system structured to operate the autonomous vehicle, the automated driving system being operably coupled to the processor (fig. 1 autonomy computing system 102); 
However Nix does not expressly disclose wherein passenger satisfaction index based a sum including a weighted value of the first property of the passenger, and wherein the processor is structured to control the automated driving system to modify driving behavior of the autonomous vehicle in response to the passenger satisfaction index satisfying a first condition. Although [0019] teaches the subjective response of vehicle passengers to driving events performed by an autonomous vehicle can provide an indication of the quality of motion control performed by the autonomous vehicle. As such, data that describes such subjective passenger response can be useful for testing, scoring, and/or refining the operation of the autonomous vehicle. [0022] the human machine interface device can be located on-board the autonomous vehicle and can facilitate interaction between the human passenger and an autonomy computing system of the autonomous vehicle that controls the motion of the autonomous vehicle. [0051] The human machine interface device 150 can enable communication, control, and/or other interface actions to occur between the autonomous vehicle 10 and a human (e.g., a passenger located within the autonomous vehicle 10). The human machine interface device 150 can be communicatively coupled to the autonomy computing system 102 to enable exchange of data, instructions, and/or requests between the system 102 and the device 150.).
Blau, from a similar field of endeavor, teaches a  passenger satisfaction index based a sum including a weighted value on the first property of the passenger ([0048] a weighting of the one or more states of the passenger data used to satisfy the one or more passenger experience criteria) and a processor that is structured to control an automated driving system to modify driving behavior of an autonomous vehicle in response to a passenger satisfaction index satisfying a first condition ([0035] In some embodiments, the vehicle computing system can, responsive to the passenger data satisfying the one or more passenger experience criteria, activate one or more vehicle systems associated with operation of the autonomous vehicle. For example, the vehicle computing system can, in response to determining that the passenger data satisfies the one or more passenger experience criteria, activate one or more vehicle systems including passenger compartment systems (e.g., reducing temperature in the passenger compartment when the one or more passengers are too hot); illumination systems (e.g., turning on headlights when passenger visibility is too low); notification systems (e.g., generate an audio message asking a passenger if the passenger is comfortable); braking systems (e.g., apply braking when the vehicle is traveling to fast for the passenger's comfort); propulsion systems (e.g., reducing output from an electric motor in order to reduce vehicle velocity when a passenger is uncomfortable with the velocity); and/or steering systems (e.g., steering the vehicle away from objects with a proximity that could cause passenger discomfort).).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to include a processor that is structured to control the automated driving system to modify driving behavior of the autonomous vehicle in response to the passenger satisfaction index satisfying a first condition as suggested by Blau in the system taught by Nix in order to control the autonomous vehicle based on the passenger’s satisfaction level (as suggested in the abstract of Blau).

Regarding claim 2, Nix in view of Blau discloses the system of claim 1, wherein the first condition comprises a predetermined level of passenger dissatisfaction; and the processor is structured to, in response to the passenger satisfaction index satisfying the predetermined level of passenger dissatisfaction, control the automated driving system to reduce a magnitude of acceleration of the autonomous vehicle, control the automated driving system to increase a distance between the autonomous vehicle and proximate objects, or control the automated driving system to decrease a speed of the autonomous vehicle in response to a distance between the autonomous vehicle and an external object being less than a predetermined threshold (Nix [0019] Thus, the subjective response of vehicle passengers to driving events performed by an autonomous vehicle can provide an indication of the quality of motion control performed by the autonomous vehicle. As such, data that describes such subjective passenger response can be useful for testing, scoring, and/or refining the operation of the autonomous vehicle. [0022] the human machine interface device can be located on-board the autonomous vehicle and can facilitate interaction between the human passenger and an autonomy computing system of the autonomous vehicle that controls the motion of the autonomous vehicle. [0051] The human machine interface device 150 can enable communication, control, and/or other interface actions to occur between the autonomous vehicle 10 and a human (e.g., a passenger located within the autonomous vehicle 10). The human machine interface device 150 can be communicatively coupled to the autonomy computing system 102 to enable exchange of data, instructions, and/or requests between the system 102 and the device 150. Blau ([0035] In some embodiments, the vehicle computing system can, responsive to the passenger data satisfying the one or more passenger experience criteria, activate one or more vehicle systems associated with operation of the autonomous vehicle. For example, the vehicle computing system can, in response to determining that the passenger data satisfies the one or more passenger experience criteria, activate one or more vehicle systems including passenger compartment systems (e.g., reducing temperature in the passenger compartment when the one or more passengers are too hot); illumination systems (e.g., turning on headlights when passenger visibility is too low); notification systems (e.g., generate an audio message asking a passenger if the passenger is comfortable); braking systems (e.g., apply braking when the vehicle is traveling to fast for the passenger's comfort); propulsion systems (e.g., reducing output from an electric motor in order to reduce vehicle velocity when a passenger is uncomfortable with the velocity); and/or steering systems (e.g., steering the vehicle away from objects with a proximity that could cause passenger discomfort).)).

Blau [0035] In some embodiments, the vehicle computing system can, responsive to the passenger data satisfying the one or more passenger experience criteria, activate one or more vehicle systems associated with operation of the autonomous vehicle. For example, the vehicle computing system can, in response to determining that the passenger data satisfies the one or more passenger experience criteria, activate one or more vehicle systems including passenger compartment systems (e.g., reducing temperature in the passenger compartment when the one or more passengers are too hot); illumination systems (e.g., turning on headlights when passenger visibility is too low); notification systems (e.g., generate an audio message asking a passenger if the passenger is comfortable); braking systems (e.g., apply braking when the vehicle is traveling to fast for the passenger's comfort); propulsion systems (e.g., reducing output from an electric motor in order to reduce vehicle velocity when a passenger is uncomfortable with the velocity); and/or steering systems (e.g., steering the vehicle away from objects with a proximity that could cause passenger discomfort).)).

Regarding claim 4, Nix in view of Blau discloses the system of claim 1, wherein the first property comprises a passenger frustration index IF (Nix fig. 1; [0018] One metric by which the quality of motion control performed by an autonomous vehicle can be measured is the subjective response (e.g., level of satisfaction or comfort) of passengers of the autonomous vehicle when the autonomous vehicle performs certain driving events.) or a passenger trust index IT (Nix [0034] As yet another example, passenger feedback can be obtained through analysis of imagery captured by a camera. For example, computer vision techniques can be applied to imagery to assess or identify gestures, speech, eye movement, and/or facial expressions indicative of passenger comfort and/or satisfaction.).

Regarding claim 18, Nix in view of Blau discloses the system of claim 1, further comprising a communication node structured to communicate with an external device (Nix fig. 1 external devices 170, 175; Blau fig. 1 external devices 104, 106); 
wherein the communication node is operably coupled to the processor (Nix fig. 1; Blau fig. 1); 
wherein the first sensor is a smart device worn by the passenger (Blau [0022] By way of example, a vehicle computing system can receive sensor data from one or more sensors (e.g., one or more biometric sensors worn by the one or more passengers and one or more vehicle system sensors that detect motion characteristics of the vehicle) as a vehicle travels on a road.); 
wherein the communication node is structured to communicate with the smart device to receive the first property ([0024] For example, the vehicle computing system can exchange one or more signals (e.g., electronic signals) or data with one or more vehicle systems including biometric monitoring systems (e.g., one or more heart rate sensors, blood pressure sensors, galvanic skin response sensors, and/or pupillary dilation sensors)); and 
wherein the first property comprises a passenger galvanic skin response, a passenger skin temperature, or a passenger heart rate ([0024] For example, the vehicle computing system can exchange one or more signals (e.g., electronic signals) or data with one or more vehicle systems including biometric monitoring systems (e.g., one or more heart rate sensors, blood pressure sensors, galvanic skin response sensors, and/or pupillary dilation sensors)).

Regarding claim 19, Nix in view of Blau discloses the system of claim 1, further comprising a communication node structured to communicate with an external device (Nix fig. 1 external devices 170, 175; Blau fig. 1 external devices 104, 106); wherein the communication node is operably coupled to the processor (Nix fig. 1; Blau fig. 1); wherein the communication node is structured to receive traffic data, weather data, passenger social data, passenger calendar data, or destination data from the external device; and wherein the processor is structured to modify the passenger satisfaction index based on the traffic data, the weather data, the passenger social data, the passenger calendar data, or the destination data (Nix [0065] In some implementations, the central computing system 170 can detect a driving event based on received telematics data and, thereafter, can notify the human machine interface device 150 or user computing device 175 to provide the interactive user interface in response to the detected driving event. [0067] In some implementations, the event detector 156 can detect an occurrence of a driving event based at least in part on data collected by the user computing device 175 that describes motion experienced by the passenger. For example, the user computing device 175 can include its own set of sensors such as, for example, accelerometers, inertial measurement units, gyroscopes, etc. The user computing device 175 can transmit data generated by such sensors to the human machine interface device 150 or other system/device of the autonomous vehicle 10. The event detector 156 can analyze the sensor data generated by the sensors of the user computing device 175 and can detect driving events based on such analysis. Blau [0142] At 710, the method 700 can include adjusting, based at least in part on the passenger visibility, a weighting of the one or more states of the passenger data used to satisfy the one or more passenger experience criteria.).

Claim 20 is being rejected similarly to the rejection of claim 1 above for being directed to a method having steps corresponding to the system operations/functions of claim 1 above whereby the scope and contents of the recited limitations are substantially the same.

Response to Arguments
Applicant's arguments filed 1/4/2021 have been fully considered but they are not persuasive. 

Applicant argues that the prior art does not teach or suggest the “passenger satisfaction index based a sum including a weighted value of on the first property of the passenger”; however the examiner respectfully disagrees. Blau teaches a passenger satisfaction index based a sum including a weighted value on the first property of the passenger ([0048] a weighting of the one or more states of the passenger data used to satisfy the one or more passenger experience criteria). Therefore applicant’s arguments are deemed not persuasive.

Allowable Subject Matter
Claims 5-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJSHEED O BLACK-CHILDRESS whose telephone number is (571)270-7838.  The examiner can normally be reached on M to F, 10am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/RAJSHEED O BLACK-CHILDRESS/Examiner, Art Unit 2684                                                                                                                                                                                                        

						/QUAN-ZHEN WANG/                                                                        Supervisory Patent Examiner, Art Unit 2684